Citation Nr: 0720589	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial rating higher than 40 percent for 
a lumbosacral spine disorder, with degenerative joint 
disease.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
October 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina, which, in relevant part, granted a claim for 
service connection for a lumbosacral spine disorder, with 
degenerative joint disease -- and assigned a 40 percent 
rating, effective from February 22, 2002.                   
The veteran wants a higher initial rating for this condition.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  

Also, through his correspondence received at the RO in May 
2004, the veteran withdrew claims that were previously on 
appeal for service connection for bilateral shoulder, elbow 
and knee conditions.  So these matters are no longer before               
the Board.  See 38 C.F.R. § 20.204 (2006).

Unfortunately, however, further development of the evidence 
is necessary before deciding the claim for a higher initial 
rating for a lumbosacral spine disorder.   There is also an 
inferred claim for a TDIU which the Board has jurisdiction to 
consider in the first instance, and that likewise warrants 
additional development.   So the Board is remanding these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action     is required on his part.


REMAND

At the outset, the record presents an original issue for 
appellate adjudication consisting of a claim for a TDIU.  In 
his January 2004 VA Form 9 (e.g., substantive appeal to the 
Board), the veteran requested consideration of a total 
disability rating due to unemployability associated with 
various orthopedic disabilities, which he described as 
involving degenerative joint disease that simultaneously 
affected several regions of the body.  At that point in time, 
he was service-connected only for a lumbosacral spine 
disorder.  The above-referenced substantive appeal 
essentially perfected an appeal of claims for a higher rating 
for a back condition, and service connection for bilateral 
shoulder, elbow and knee conditions.                  As 
indicated, he withdrew each of his service connection claims 
in May 2004.           In that same statement, he explained 
that his reason for this action was that his lower back 
disorder was the primary cause of deteriorating functional 
capacity.     

So there remains the issue of an increased rating for a back 
disorder, and the pertinent allegation of occupational 
impairment due to the same.  The veteran's statement as to 
this resultant effect of the back disorder is tantamount to a 
claim        for a TDIU.  See, e.g., Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 
15 Vet. App. 1 (2001).

The Board has jurisdiction to consider whether the veteran is 
entitled to a TDIU under these circumstances, inasmuch as the 
TDIU issue has been expressly raised or reasonably indicated 
by the record in connection with his claim for a higher 
initial rating for his lumbosacral spine disorder -- and 
irrespective of whether the RO      has addressed this 
additional issue in the first instance.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  

The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if it is 
based solely on the disability or disabilities that are the 
subject of the increased rating claim.  VAOGCPREC 6-96.  This 
is indeed the case according to the statement set forth in 
the veteran's January 2004 substantive appeal, considering 
also that he later identified the back disorder as    the 
primary cause of physical incapacity.  Thus, the Board will 
proceed to address the TDIU claim in conjunction with the 
increased rating claim already on appeal.   

The comprehensive development of the record prior to 
adjudication on the merits of these pending claims, however, 
requires first that the veteran receive more detailed 
information as to the provisions of the Veterans Claims 
Assistance Act (VCAA).   The VCAA became effective on 
November 9, 2000, and it prescribed several requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued            a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson,                      
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which addressed the 
provisions of the VCAA in situations,               as here, 
where the veteran has filed claims for a higher rating for an 
already  service-connected disability or for a TDIU.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Upon receipt of an application for "service connection" 
(and including, as here, claims for increased ratings for an 
already service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for  the award of 
benefits will be assigned if service connection is awarded.

In this instance, the veteran must be properly advised of the 
provisions of the VCAA as it pertains to the claims on 
appeal.  Relevant to the claim for increase for a lumbosacral 
spine disorder, the veteran thus far has only received a 
notice letter as to an original claim for service connection 
for that disability.  The present claim is for a higher 
initial rating for this condition (see Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999)) and thus while premised on the 
award of service connection in August 2002, is nonetheless a 
distinct issue.  Previously, in VAOGCPREC 8-2003 (Dec. 22, 
2003), VA's General Counsel held that a claimant need not 
receive another notice letter on a "downstream issue" 
(i.e., a higher initial rating or earlier effective date) 
where he has been afforded adequate notice for entitlement to 
the underlying VA benefit granted.  However, this opinion was 
effectively overruled by the holding in Dingess/Hartman, 
requiring an explanation before initial adjudication of the 
claim as to both the disability rating and effective date 
elements.  So a   claim-specific notice letter on the claim 
for a higher initial rating is required.  Compare with Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007), citing to 
Dingess/Hartman, 19 Vet. App. at 491 ("when a decision 
awarding service connection, a disability rating, and an 
effective date has been issued prior to the enactment of the 
VCAA... then section 5103(a) notification is not required 
because 'the purpose that the notice is intended to serve has 
been fulfilled.'").

Similarly, the veteran must be advised of the provisions of 
the VCAA as they apply to his claim for a TDIU.  The issuance 
of a corrective VCAA notice letter for the reasons indicated 
will also permit the opportunity to provide him with notice 
as to the disability rating and effective date elements of 
his claims, consistent with the holding in Dingess/Hartman.
  
As another required development action, the veteran should be 
scheduled for a personal hearing at the RO in regard to the 
claims on appeal.  On his January 2004 VA Form 9, the veteran 
checked the appropriate box for a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board (i.e., a "travel 
Board" hearing).              The following month, he 
clarified that he actually wanted a hearing before a local 
hearing officer at the RO.  Such hearing was scheduled for 
May 2004, and records indicate that he did not appear.  
Shortly thereafter, however, he submitted a statement 
explaining that he was unable to attend the prior hearing due 
to an illness that had since resolved, and requesting that 
the hearing be rescheduled.  Since this statement provides a 
good cause justification for failure to appear at the 
original hearing before RO personnel, and another such 
hearing should be scheduled on    his behalf.  See 38 C.F.R. 
§ 20.1304(a).


Additionally, further VA medical examination would provide 
essential findings for purposes of the continuing 
comprehensive evaluation of the service-connected    low back 
disorder at issue.  

Initially, during the pendency of the veteran's claim, the 
legal criteria for              the evaluation of 
intervertebral disc syndrome (IVDS) underwent revision 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).   Also, effective September 26, 2003, VA 
revised the section of the rating schedule addressing 
disabilities of the spine -- to include, again, the 
provisions pertaining to IVDS.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003), codified at 38 C.F.R.             § 
4.71a, DCs 5235 to 5243.  The RO has properly notified the 
veteran of each applicable change in rating criteria through 
information set forth within the December 2003 statement of 
the case (SOC).  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Concerning the evidence of record for disability evaluation 
purposes, the most recent VA examination on file was 
conducted in December 2003 and depicted in some detail the 
extent of orthopedic impairment affecting the lumbar spine, 
primarily, the objective measurement of limitation of motion.  
Significantly,         that examination confirmed the 
presence of degenerative disc disease, as well as generalized 
residuals of a lumbosacral spine injury -- to potentially 
warrant application of the specific rating criteria for 
intervertebral disc syndrome (IVDS).  Unfortunately, however, 
relevant findings for evaluating IVDS are absent from the 
examination report. 

For purposes of accurately evaluating impairment attributable 
to IVDS, consistent with the above criteria -- including, 
following the first revision in regulation,         the 
existent of any "incapacitating episodes" of IVDS, another 
VA examination is necessary.  This will likewise permit a 
more contemporaneous evaluation of the veteran's back 
disorder, since the most recent such examination is dated 
from   more than three-years ago.  See Young v. Gober, 17 
Vet. App. 460 (2000);     Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Also, in conjunction with the requested examination, 
an opinion should be obtained from this VA examiner as to 
whether the veteran should be deemed unemployable (i.e., 
incapable of securing or maintaining substantially gainful 
employment) due to the service-connected         lumbar spine 
disability under consideration -- upon review of the 
veteran's objective symptomatology, and other relevant 
findings of record (including a         June 2002 letter from 
a physician at a military clinic).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal, send the veteran 
a VCAA letter pertaining to his claims 
for a higher initial rating for his 
lumbosacral spine disorder and a TDIU, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
letter must apprise him of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate these 
claims.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain for him, and 
request that he submit any additional 
evidence in his possession pertaining 
to          the claims.  Additionally, 
provide an explanation of the 
information or evidence needed to 
establish a downstream disability 
rating and effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) and Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).



2.	Schedule the veteran for a hearing 
before RO personnel at the earliest 
available opportunity, and notify him 
of the date, time and location of this 
hearing.  Place a copy of this letter 
in the claims file.  If, for whatever 
reason, the veteran changes his mind 
and withdraws his request for this 
hearing or fails to report for it on 
the date scheduled, also document this 
in the claims file.

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected lumbosacral spine disorder, 
with degenerative joint disease, 
preferably with the same physician who 
examined him in November 2003. 

The claims folder must be made 
available to the designated examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history.  All necessary testing 
should be done, to include specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the thoracolumbar spine is subject 
to repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should further provide all 
necessary findings to evaluate the 
severity of all disability involving 
intervertebral disc syndrome, and 
include discussion of whether there 
have been incapacitating episodes (and, 
if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any associated neurological 
impairment, that is, aside from any 
orthopedic impairment shown.

Additionally, the examiner is requested 
to comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected lumbosacral spine 
disorder.          In offering this 
opinion, the examiner should take into 
consideration the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by service-connected 
disability, as distinguished from any 
nonservice-connected physical 
condition.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  See 38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claims on 
appeal for an initial rating higher 
than 40 percent for lumbosacral spine 
disorder, with degenerative joint 
disease, and for a TDIU, in light of 
the additional evidence obtained. This 
includes the continuing consideration 
by the (RO) AMC as to whether the 
rating for the service-connected 
lumbosacral spine disorder should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.           If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
this case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

